Citation Nr: 0936368	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  02-03 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE


Entitlement to service connection for cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Joseph J. Polockow, Jr., 
Attorney


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to 
September 1967.  The Veteran died in April 1998, and the 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which, in pertinent part, denied entitlement to 
DIC under the provisions of 38 U.S.C.A. § 1318 and service 
connection for the cause of the Veteran's death.  The 
appellant's appeal has previously been before the Board on 
two occasions.  In April 2004, the Board remanded the appeal 
in order to provide the appellant with notice that complied 
with the requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA).  Thereafter, the Board, pursuant to the 
provision of 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, 
obtained a medical opinion from the Veteran's Health 
Administration (VHA).  In a September 2006 decision, the 
Board denied the appellant's claim for service connection for 
the cause of the Veteran's death on the basis that the 
Veteran's fatal chronic obstructive pulmonary disease (COPD) 
was not related to service.  

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
January 2008 Order, the Court granted a January 2008 Joint 
Motion to Vacate and Remand.  Under the terms of the joint 
motion agreed upon by the parties, the Court vacated the 
September 2006 Board decision denying service connection for 
the cause of the Veteran's death and the Board subsequently 
obtained a Veterans Health Administration (VHA) medical 
opinion as to whether the Veteran developed nicotine 
dependence during service.  The physician who authored one of 
the two opinions obtained (psychiatrist and pulmonologist) 
did not fully comply with the Board's instructions.  
Specifically, having determined that the Veteran's service 
aggravated a pre-existing nicotine dependence disorder, the 
VHA psychiatrist did not offer an opinion as to whether the 
nicotine dependence caused or aggravated the Veteran's fatal 
Chronic Obstructive Pulmonary Disease (COPD).  However, there 
is ample competent evidence that links the Veteran's COPD to 
smoking or nicotine dependence sufficient to allow for a 
grant of the appellant's claim.  

In November 2007, the Board denied the claim for entitlement 
to DIC under the provisions of 38 U.S.C.A. § 1318.  The 
record does not indicate that the appellant filed an appeal 
of the Board's decision with the Court; as such, this issue 
is not in appellate status.  See 38 U.S.C.A. § 7266 (West 
2002 & Supp. 2008).  


FINDINGS OF FACT

1.  The Veteran died in April 1998; the immediate cause of 
death was cardiopulmonary arrest due to severe end-stage 
COPD.

2.  There is sufficient medical evidence of record causally 
linking the Veteran's COPD to nicotine dependence.

3.  It is at least as likely as not that the Veteran's 
nicotine dependence began during active service.


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, service 
connection for the cause of the Veteran's death is warranted.  
38 U.S.C.A. §§ 1310, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.312 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes the VA's duties to notify and 
assist claimants in substantiating a claim for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  The VCAA applies to the instant 
claim.

Upon receipt of a complete or substantially complete 
application for benefits, the VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; 
and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Inasmuch as the determination below constitutes a full grant 
of the appellant's claim, there is no reason to belabor the 
impact of the VCAA on this matter, since any error in notice 
timing or content is harmless.  Accordingly, the Board will 
address the merits of the claim.

II.  Service Connection 

a.  Factual Background.  The Veteran's certificate of death 
shows that he died in April 1998 and that the immediate cause 
of death was cardiopulmonary arrest due to severe end-stage 
chronic obstructive pulmonary disease (COPD), which in turn 
was attributed to steroid dependency.  Notwithstanding the 
death certificate, as discussed below, the overwhelming 
preponderance of the medical evidence shows that the 
Veteran's COPD was caused by a long history of cigarette 
smoking.  The appellant contends that the Veteran became 
nicotine dependent during service and that such addiction to 
cigarettes caused his fatal COPD.

The Veteran's service treatment records contain no reference 
to any complaints or clinical findings pertaining to a lung 
disease, to include COPD, the use of tobacco products, or 
treatment with steroids.  In the Veteran's August 1967 
examination for release from active duty, the examiner 
evaluated the Veteran's lungs and chest as normal and noted 
that a chest X-ray was within normal limits.

Records from a private physician, Dr. H.M., M.D. (Initials 
used to protect privacy), show that when the Veteran started 
receiving treatment at Dr. H.M.'s office in April 1990, a 
chest X-ray showed evidence of COPD and pulmonary function 
tests revealed about 50 percent lung capacity.  It was noted 
that the Veteran smoked four packs of cigarettes per day.  
Office notes from Dr. H.M. show that the Veteran was placed 
on steroids in 1993.  In October 1997, the Veteran gave a 
history of having smoked four to five packs of cigarettes 
daily for over 45 years and said he currently smoked two 
packs per day.

In a statement dated in March 1998, the appellant said that 
the Veteran had told her he smoked some as a teenager and 
when he went into service started smoking more heavily.  He 
had told her that cigarettes were cheap on board ship and, as 
there was leisure time, his cigarette smoking increased and 
the service made it easy to obtain this habit.  In a 
statement received in December 1998, the appellant stated 
that the Veteran began smoking about two to three cigarettes 
a day at age 15.  In her notice of disagreement received 
December 2000, the appellant stated that she had married the 
Veteran in July 1973 and saw his daily struggle to quit 
smoking.  In her substantive appeal, received in March 2002, 
the appellant stated that she thought her earlier statement 
had been misinterpreted.  She said she wished to state that 
the Veteran said that he experimented some with cigarettes as 
a teenager, but did not become addicted until he entered 
service.  She stated that, during the time she knew him, he 
tried many different ways to quit smoking, but failed every 
time.

There is also of record a statement dated in March 1998 in 
which a friend of the Veteran stated that since he had first 
known him in 1975, the Veteran had been a consistent, heavy 
smoker.  The friend indicated that the Veteran had tried to 
quit smoking on several occasions, but had been unsuccessful.  
He further noted that the Veteran had a gradual increasing 
shortness of breath.

In a medical certificate received at the RO in December 1998, 
Dr. H.M. indicated that the Veteran had had end-stage COPD 
that was due to a combination of pre-service, service, and 
post-service tobacco use.  With respect to whether the 
Veteran had nicotine dependence that arose during service, 
the physician indicated that he was not certain whether the 
Veteran had started smoking during or prior to service.

The appellant filed a claim for service connection for the 
cause of the Veteran's death in April 1998. 

In a statement dated in February 2002, the Veteran's brother 
stated that the Veteran was very active in sports before 
entering the Navy so he did not smoke.  The Veteran's brother 
said that after the Veteran entered the Navy, he was smoking 
two to three packs of cigarettes per day and continued to 
smoke after getting out of the Navy.  The Veteran's brother 
stated that he talked to the Veteran several times over the 
years about why he had not quit smoking, but the Veteran told 
him he was hooked on cigarettes and every time he quit he 
would start again.  The Veteran's brother stated when the 
Veteran died, his lungs were destroyed due to smoking 
addiction created during his early years in the Navy.

In a December 2006 Veterans Health Administration (VHA) 
opinion, a VA staff pulmonologist stated that he had 
carefully reviewed the record, including the claim 
documentation, the death certificate, and the medical records 
prior to writing his opinion.  The physician noted there was 
conflicting evidence regarding whether the Veteran began 
smoking during the years prior to service, but there was 
consistent evidence that the Veteran smoked during his four 
years of active duty and continuously until close to the end 
of his life.  The physician stated it was clear that the 
Veteran died of complications of his end-stage, oxygen-
dependent COPD and it was clear that the Veteran's COPD was 
most likely entirely due to the long-standing exposure to 
nicotine and cigarettes.  The physician stated that the 
pathophysiology of COPD requires exposure to cigarettes for 
over 20 pack years to promote the classical inflammatory and 
destructive changes characteristic of severe COPD.  The 
physician described the changes and stated that the Veteran 
was a classical case of COPD resulting from high level, long-
standing exposure to nicotine and cigarettes.  The physician 
did not offer any opinion as to whether the Veteran developed 
nicotine dependence during service or whether service 
aggravated any prior existing nicotine dependence.  

In a June 2009 VHA opinion, a VA psychiatrist addressed the 
question of etiology of the Veteran's purported nicotine 
addiction.  After reviewing the file and all related medical 
documents, the psychiatrist stated that, with a reasonable 
degree of medical certainty, the Veteran fulfilled the 
criteria for a diagnosis of nicotine dependence, as defined 
by the DSM-IV, at least by the time he left active service in 
1967.  He noted that the record was not clear as to whether 
the Veteran began smoking about two or three cigarettes per 
day at age 15 or if he experimented with cigarettes as a 
teenager.  However, he indicated that it was not disputed 
that he began smoking sometime before he entered service.  In 
his report, the psychiatrist referred to the Veteran's 
brother's statements, recalling that the Veteran smoked two 
to three packs of cigarettes per day by the time he left 
service and continued to smoke thereafter.  He also noted 
that the Veteran had told the appellant that there was not 
much to do on the ship, except smoke and gamble; and that 
cigarettes were given as rations in service.  Having reviewed 
the evidence, the psychiatrist stated that the weight of the 
available medical evidence regarding whether service caused 
the Veteran's nicotine dependence was non-conclusive.  
However, the psychiatrist's opinion was that it was as least 
as likely as not that the stresses of active service 
aggravated the Veteran's nicotine dependence during service.  

b.  Law and Regulations.  Service connection may be granted 
for disability due to disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection also may be granted 
for any injury initially diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the injury was incurred in service.  38 
C.F.R. § 3.303(d).

38 C.F.R. § 3.312 sets forth the provisions governing 
benefits relating to a Veteran's cause of death.  38 C.F.R. § 
3.312.  Specifically, it states that "[t]he death of a 
Veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death."  38 C.F.R. § 3.312(a); accord Timberlake v. Gober, 
14 Vet. App. 122, 127 (2000).  A service-connected disability 
"will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b); 
accord Timberlake, supra.  In contrast, a contributory cause 
of death is a service-connected disability that is shown to 
have "contributed substantially or materially [to death]; 
that is combined to cause death; that is aided or lent 
assistance to the production of death."  38 C.F.R. § 
3.312(c)(1); accord Timberlake, supra.  Thus, "[i]t is not 
sufficient to show that it causally shared in producing 
death, but rather it must be shown that there was a causal 
connection," and a contributory cause of death is not related 
to the principal cause.  38 C.F.R. § 3.312(c)(1).  
Determining the Veteran's cause of death requires the 
"exercise of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the Veteran, 
including, particularly, autopsy reports."  38 C.F.R. § 
3.312(a).

Subsequent to the receipt of the appellant's claim current 
claim on appeal, the Internal Revenue Service Restructuring 
and Reform Act of 1998, Pub. L. No. 105-206, 112 Stat. 685, 
865-66 (1998) (codified at 38 U.S.C.A. § 1103 (West 2002)) 
was enacted, which prohibits service connection for death or 
disability resulting from an injury or disability due to the 
in-service use of tobacco products.  That law, however, 
applies only to claims filed after June 9, 1998.  Because the 
appellant filed her claim for service connection for the 
cause of the Veteran's death based on nicotine dependence in 
April 1998, the current law does not affect the disposition 
of this appeal.

Under the prior law, VA's General Counsel concluded that: (1) 
a determination of whether nicotine dependence may be 
considered a disease or injury for disability compensation 
was an adjudicative matter to be made based on accepted 
medical principles and (2) service connection may be 
established for a disability or death if the evidence 
establishes that the underlying disease or injury was caused 
by tobacco use during service.  VAOPGCPREC 2-93.  To 
establish entitlement to service connection, the record must 
contain: (1) medical evidence of death or a current 
disability, (2) medical or lay evidence of tobacco use in 
service, and (3) medical evidence of a relationship between 
the current disability and tobacco use during active service, 
as distinguished from post-service tobacco use.  See 
VAOPGCPREC 2-93; see also Davis v. West, 13 Vet. App. 178, 
183 (1999).

Additionally, the VA General Counsel determined that pursuant 
to 38 C.F.R. § 3.310(a) secondary service connection for 
death or disability attributable to tobacco use subsequent to 
military service could be established based on nicotine 
addiction that had arisen in service if the addiction was the 
proximate cause of the death or disability.  VAOPGCPREC 19- 
97; see Davis, at 183.  For claims alleging secondary service 
connection for disease or death on the basis of nicotine 
dependence acquired in service, the record must contain: (1) 
medical evidence of a current disability or death due to that 
disability, (2) medical evidence that nicotine dependence 
arose in service, and (3) medical evidence of a relationship 
between the fatal or current disability and the nicotine 
dependence.  The determination of whether a Veteran is or was 
dependent on nicotine is a medical issue.  See VAOPGCPREC 19- 
97.

c.  Analysis.  The Board finds that the evidence of record is 
sufficient to grant service connection for the cause of the 
Veteran's death.  In the December 2006 VHA opinion, a VA 
staff pulmonologist concluded that the Veteran's COPD was 
most likely due to his long-standing exposure to nicotine and 
cigarettes.  In the June 2009 VHA medical opinion, the VA 
psychiatrist noted that the Veteran fulfilled the criteria 
for a diagnosis of nicotine dependence, as defined by the 
DSM-IV, at least by the time he left active service.  
(Emphasis added.)  In reviewing the documentary evidence, the 
psychiatrist pointed to consistent statements from the 
Veteran's relations indicating that his smoking increased 
greatly during service.  As such, the psychiatrist's opinion 
was that it was as least as likely as not that the stresses 
of active service aggravated Veteran's nicotine dependence 
during service.  This opinion, when read in its entirety and 
considered with the lay statements regarding the onset of the 
Veteran's significant smoking history, supports a finding 
that the evidence is in relative equipoise regarding whether 
the Veteran's nicotine dependence began during active 
service.  With application of the doctrine of reasonable 
doubt (38 U.S.C.A. §§ 5107(b); 38 C.F.R. §§ 3.102), the Board 
finds that the Veteran's nicotine dependence began during 
service.

As to the question of whether the Veteran's nicotine 
dependence caused or materially contributed to his fatal 
COPD, as noted above, the overwhelming preponderance of the 
medical evidence, including two competent opinions, links the 
Veteran's COPD to nicotine dependence. 

In view of the foregoing, service connection for the cause of 
the Veteran's death is warranted.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).   

ORDER

Entitlement to service connection for cause of the Veteran's 
death is granted.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


